                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARMANDO GARIBO,               )
                              )
                 Petitioner,  )                          8:18CV429
                              )
          v.                  )
                              )
STATE OF NEBRASKA, and BRAD )                              ORDER
HANSEN, Institution’s Warden, )
                              )
                 Respondents. )
                              )


      On oral application of the Respondents,

      IT IS ORDERED that Respondents shall file their answer and brief on or before
January 11, 2019.

      DATED this 4th day of January, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
